Citation Nr: 0520180	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-31 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran participated in an informal conference with the 
RO's Decision Review Officer in January 2004.  During that 
conference he reported having undergone an audiometric 
examination at the VA Medical Center (MC) in October 2003, 
which is not of record.  The report of the VA audiometric 
examination is deemed to be evidence of record, and a 
determination on the merits of his appeal should not be made 
without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Although the RO indicated that no testing after May 2003 was 
found in CAPRI, 38 C.F.R. § 3.159(c)(2) states:

VA will end its efforts to obtain records 
from a Federal department or agency only if 
VA concludes that the records sought do not 
exist or that further efforts to obtain those 
records would be futile.

In this case, while the audiology report is not in CAPRI, it 
has not been established that no such report exists.  
Specifically, it does not appear that the RO attempted to 
obtain the report by any means other than the CAPRI system, 
such as contacting the VAMC directly to inquire as to the 
existence of the report.  In this regard, the Board notes the 
possibility that the audiological evaluation may have been 
reported on a pre-printed form (such as a VA Form 10-2364), 
and not transcribed into the CAPRI system.

Accordingly, the case is remanded for the following:

1.  The RO should obtain from the VAMC a 
report of the October 2003 audiometric 
examination.  All efforts to obtain this 
report should be documented in the claims 
file.  If no such document is available, 
the RO should specifically indicate that 
no such document exists, or that further 
efforts to obtain such would be futile.

2.  After undertaking any additional 
development considered appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


